              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00322-MR-WCM


TONYA MICHELLE CHAMBLESS,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )              ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgement [Doc. 10] and the Defendant’s Motion for Summary

Judgement [Doc. 14].

I.    BACKGROUND

      On October 24, 2006, the Plaintiff, Tonya Michelle Chambless

(“Plaintiff”), was determined to be disabled under the Social Security Act (the

“Act”) beginning on March 24, 2006. [Transcript (“T.”) at 15]. The Plaintiff’s

disability was determined to continue in another decision on October 4, 2012.

[Id.]. On November 10, 2015, the Plaintiff was determined to no longer be

disabled beginning November 1, 2015, a decision which was upheld upon

reconsideration. [Id.]. On the Plaintiff’s request, a hearing was held on June


       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 1 of 17
20, 2018, before an Administrative Law Judge (“ALJ”). [Id.]. On October 25,

2018, the ALJ issued a written decision finding the Plaintiff was no longer

disabled under the meaning of the Act beginning on November 1, 2015. [Id.

at 15-26].

      On September 10, 2019, the Appeals Council denied the Plaintiff’s

request for review thereby making the ALJ’s decision the final decision of the

Commissioner. [Id. at 6]. The Plaintiff has exhausted all available

administrative remedies, and this case is now ripe for review pursuant to 42

U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). When reviewing a Social Security

Administration determination to terminate disability benefits, or in any

disability determination, the reviewing court must “‘uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.’” See Pearson v. Colvin, 810

F.3d 204, 207 (4th Cir. 2015) (quoting Bird v. Comm’r, 699 F.3d 337, 340

                                      2
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 2 of 17
(4th Cir. 2012)); 42 U.S.C. § 423(f). “Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal

quotation marks omitted). Substantial evidence "consists of more than a

mere scintilla of evidence but may be less than a preponderance.” Pearson,

810 F.3d at 207 (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not

undertake to reweigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653

(internal quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review for

substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted). “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

                                      3
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 3 of 17
his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE PROCESS FOR DETERMINING CONTINUING DISABILITY

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). In the initial disability determination, the

Commissioner uses a detailed five-step process for reviewing applications

for disability. 20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d

632, 634 (4th Cir. 2015).

       Once a claimant has been granted Social Security disability benefits

under Title II, the Commissioner must periodically review the claimant’s

condition to determine if there has been any “medical improvement” so that

the claimant is no longer disabled. 20 C.F.R. § 404.1594(a). A “medical

improvement” is “any decrease in the medical severity of [the claimant’s]

impairment(s) which was present at the time of the most recent favorable

                                       4
        Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 4 of 17
medical decision that [the claimant] was disabled or continued to be

disabled.” 20 C.F.R. § 404.1594(b)(1); see Smiley v. Saul, No. 1:19-cv-

00163-MOC-WCM, 2020 WL 3261010, at *1 (W.D.N.C. May 15, 2020),

report and recommendation adopted, 2020 WL 3259541 (W.D.N.C. June 16,

2020). When a medical improvement review is done, the most recent

favorable medical decision is referred to as the “comparison point decision”

(“CPD”). See Livingston v. Colvin, No. 3:13-cv-00233-MOC, 2014 WL

496484, at *3 (W.D.N.C. Feb. 6, 2014). A finding of a decrease in medical

severity “must be based on improvement in the symptoms, signs and/or

laboratory findings associated with [the claimant’s] impairment(s).” 20 C.F.R.

§ 404.1594(b)(1). In determining whether the plaintiff is still disabled, the ALJ

must follow an eight-step evaluation process. Id. § 404.1594(f).

      At step one, the ALJ determines whether the claimant is currently

engaged in substantial gainful activity. If so, the claimant’s disability is

determined to have ended. Id. § 404.1594(f)(1). If not, the case progresses

to step two, where the issue is whether the claimant has one or more

impairments or combination of impairments that meets or equals one of the

listed impairments (“Listings”) found at 20 C.F.R. § 404, Appendix 1 to

Subpart P. If so, the claimant’s disability is found to continue. Id. §

404.1594(f)(2). If not, the case proceeds to step three where the issue is

                                       5
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 5 of 17
whether a “medical improvement” has occurred. Id. § 404.1594(f)(3). If there

is a medical improvement, then step four requires the ALJ to determine if the

improvement is related to the claimant’s ability to work (i.e., has there been

improvement to the claimant’s residual functional capacity (“RFC”)). Id. §

404.1594(f)(4). The RFC is an administrative assessment of “the most” a

claimant can still do on a “regular and continuing basis” notwithstanding the

claimant’s medically determinable impairments and the extent to which those

impairments affect the claimant’s ability to perform work-related functions.

Social Security Ruling (“SSR”) 96-8p; 20 C.F.R. §§ 404.1546(c); 404.943(c).

      The ALJ continues to step five if either there was no decrease in

medical severity and no medical improvement found at step three or, if at

step four, the ALJ did not find the medical improvement related to the

claimant’s ability to work. 20 C.F.R. § 404.1594(f)(5). At step five, the ALJ

must determine whether any exceptions to medical improvement apply, if not

the claimant is determined to continue to be disabled. The first group of

exceptions concern whether the claimant has somehow benefited from

“advances in medical or vocational therapy or technology” or “undergone

vocational therapy” related to the claimant’s ability to work. 20 C.F.R. §

404.1594(d). If this first exception applies, the ALJ goes to step six. Id. §

404.1594(f)(5). If the second group of exceptions (the disability was obtained

                                      6
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 6 of 17
by fraud, the claimant does not cooperate, is unable to be found, or fails to

follow prescribed treatment) apply, then the disability ends. 20 C.F.R. §§

404.1594(e)(1)-(4); 404.1594(f)(5).

      At step six, the ALJ must determine if all of the “claimant’s current

combination of impairments” are “severe” in reference to the claimant’s RFC.

Id. § 404.1594(f)(6). If so, then the ALJ proceeds to step seven. The ALJ

then determines whether the claimant has an RFC that allows the claimant

to do work that the claimant did in the past. Id. § 404.1594(f)(7). If the

claimant can still perform his or her past work, then the claimant is not

disabled. Otherwise, the case progresses to step eight, where the ALJ

considers whether the claimant can perform alternative work in consideration

of the claimant’s age, education, past work experience, and RFC. Id. §

404.1594(f)(8). If the claimant can do alternative work than the disability

ends, if not the disability continues. Id.

IV.   THE ALJ’S DECISION

      At step one, the ALJ noted that the Plaintiff had not engaged in

substantial gainful activity through the date of the decision. [T. at 17]. At step

two, the ALJ found that the Plaintiff “has not had an impairment or

combination of impairments which met or medically equaled the severity of

an impairment” in the Listings since November 1, 2015. [Id.]. Therefore, the

                                        7
        Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 7 of 17
issue at step three became whether there was a “medical improvement.” The

ALJ compared the most recent favorable medical decision, the CPD, which

was October 8, 2012, when the Plaintiff had the impairments of “mood

disorder, anxiety, and personality disorder,” to the Plaintiff’s current

condition. [Id.]. At step three, the ALJ concluded that a medical improvement

occurred on November 1, 2015. [Id. at 19].

      At step four, the ALJ found that the medical improvement “related to

the ability to work because it resulted in an increase in the [Plaintiff]’s [RFC].”

[Id. at 20].1 Next, at step six, the ALJ determined that since November 1,

2015, the Plaintiff has continued to have a severe combination of

impairments of “mood disorder, anxiety (panic disorder), PTSD, bipolar

disorder, depression, personality disorder, seizure disorder, fibromyalgia,

and cervical degenerative disc disease.” [Id. at 20]. At step seven, the ALJ

found that, notwithstanding the Plaintiff’s impairments since November 1,

2015, the Plaintiff had the RFC:

       [T]o perform light work as defined in 20 C.F.R. 404.1567(b)
      except the [Plaintiff] can do no claiming [sic] of ladders and can
      have no exposure to unprotected heights or dangerous moving
      machinery. The [Plaintiff] cannot drive motorized vehicles. The
      [Plaintiff] is capable of simple routine tasks and instructions. The
      [Plaintiff] can have public contact for 10% of the workday or less.
      The [Plaintiff] can do no fast-paced production work, can tolerate

1 The ALJ did not perform a step five analysis because it was not applicable to the
Plaintiff’s case. See 20 C.F.R. § 404.1594(f)(5).
                                        8
        Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 8 of 17
      occasional changes in work place and or work methods, and can
      concentrate on, focus and attend to work activities for at least
      two hours at a time before needing a normal break of 15 minutes,
      or once per day, a 30-minute meal break.

[Id.]. The ALJ also determined that the Plaintiff “has no past relevant work.”

[Id. at 24].

      At step eight the ALJ concluded, considering the Plaintiff’s age,

education, work experience, RFC based on the Plaintiff’s impairments

present since November 1, 2015, and the testimony of the vocational expert

(“VE), that the Plaintiff is “able to perform a significant number of jobs in the

national economy.” [Id. at 25-26]. The ALJ concluded that the Plaintiff was

“not disabled” beginning on November 1, 2015, and the Plaintiff had not

become disabled again. [Id. at 26].

V.    DISCUSSION2

      The Plaintiff presents three assignments of error. In her first

assignment of error, the Plaintiff argues the ALJ’s RFC assessment fails to

reflect the “great weight” the ALJ gave Dr. Salmony’s opinion which included

the determination that the Plaintiff had a “moderate limitation in her ability to

understand and remember detailed instructions” but was able to understand

and follow “short, simple instructions.” [Doc. 11 at 10-12].


2 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.
                                        9
        Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 9 of 17
      The RFC is “the most [a claimant] can do despite [his or her]

limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible for

determining a claimant’s RFC, Id. § 404.1546(c), based on “all of the relevant

evidence in the [claimant’s] case record.” Id. § 404.1545(a)(1). In forming the

RFC, the ALJ “must both identify evidence that supports [her] conclusion and

build an accurate and logical bridge from that evidence to [her] conclusion.”

Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (brackets, emphasis,

and internal quotation marks omitted); see also Monroe, 826 F.3d at 189.

      The ALJ is not required to discuss every item of evidence in the record

when determining the claimant’s RFC. Reid v. Comm’r of Soc. Sec., 796

F.3d 861, 865 (4th Cir. 2014). However, the ALJ must address each “medical

opinion” in the claimant's record and include a weight given to each opinion.

Woods, 888 F.3d at 695. An ALJ's RFC “assessment must include a

narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical

evidence (e.g., daily activities, observations).” Mascio, 780 F.3d at 636

(citing Social Security Ruling 96-8p). Ruling 96-8p further provides, “[t]he

RFC assessment must always consider and address medical source

opinions. If the RFC assessment conflicts with an opinion from a medical




                                      10
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 10 of 17
source, the adjudicator must explain why the opinion was not adopted.” SSR

96-8p, 1996 WL 374184, at *7.

      Therefore, if an ALJ assigns significant or great weight to a medical

opinion, but implicitly rejects part of that opinion by failing to include a

limitation in the RFC, the ALJ must explain the inconsistency. Ezzell v.

Berryhill, 688 F. App'x 199, 201 (4th Cir. 2017); Nalley v. Saul, No. 1:18-cv-

00301-FDW, 2019 WL 6598221, at *4–5 (W.D.N.C. Dec. 4, 2019) (collecting

cases). An “ALJ's decision cannot be supported by substantial evidence

when [s]he fails to adequately explain [her] rationale for rejecting the opinion

of those whom [s]he otherwise gave great weight to in arriving at [her]

decision.” Lataures L. v. Comm'r of Soc. Sec., No. 4:18-CV-00067, 2020 WL

2066756, at *7 (W.D. Va. Mar. 27, 2020), report and recommendation

adopted, No. 4:18-CV-00067, 2020 WL 2065872 (W.D. Va. Apr. 29, 2020)

(quoting Warren v. Astrue, No. 2:08-cv-00003, 2008 WL 3285756, at *11

(W.D. Va. Aug. 8, 2008)).

      Here, the ALJ considered Dr. Salmony’s Mental Residual Functional

Capacity Assessment (the “Assessment”) in determining the Plaintiff’s RFC

and gave the Assessment and the rest of Dr. Salmony’s statements “great




                                      11
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 11 of 17
weight.”3 [T. at 24; T. at 380-82]. In the Assessment, Dr. Salmony concluded

that the Plaintiff is “moderately limited” in her “ability to understand and

remember detailed instructions” and her “ability to carry out detailed

instructions.” [Id. at 380]. Dr. Salmony’s Assessment concluded generally

that the Plaintiff could “understand and follow short simple instructions,” and

that she could “sustain attention to complete a small variety of tasks at a

semi-rapid pace,” and generally that the Plaintiff “appears capable of [simple,

routine, repetitive, tasks] SRRTs.” [Id. at 380 and 382] (emphasis added).

        The ALJ found that there was no evidence that the Plaintiff is

incapable of “following one to two step instructions.” [Id. at 18] (emphasis

added). The ALJ then concluded in the RFC that the Plaintiff is capable of

capable of “simple routine tasks and instructions.”4 [Id. at 20] (emphasis




3 The ALJ gave the opinion great weight because she found the opinion was “a product
of a thorough review of all available medical evidence of record. . . [and] is consistent with
the longitudinal record and was provided by a specialist familiar with agency policy and
procedure.” [T. at 24].

4 The ALJ incorporated some of the limitations indicated by Dr. Salmony’s Assessment
but provided no explanation why she did not incorporate others. For example, Dr.
Salmony’s Assessment found that the Plaintiff was “moderately limited” in her “ability to
interact appropriately with the general public,” and her “ability respond appropriately to
changes in the work setting.” [T. at 380-82]. The ALJ’s RFC assessment reflects these
limitations by limiting Plaintiff’s interactions with the general public to “10% of the workday
or less” and limiting the Plaintiff to only “occasional changes in the work place and or work
methods.” [Id. at 20]. Other moderate limitations found in the Assessment were not
addressed, but the Plaintiff does not present an assignment of error as to these.


                                             12
        Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 12 of 17
added). The ALJ did not explain how she got to this conclusion in the RFC.

There is no explanation at all as to how the ALJ progressed from “short

simple instructions” and “one to two step instructions” to the higher reasoning

level of “simple instructions.” As such, the ALJ erred in not “build[ing] an

accurate and logical bridge” from the evidence to the RFC even though the

ALJ’s perception of the Plaintiff’s ability to follow instructions expanded. See

Woods, 888 F.3d at 694.

      This is not a harmless error as the unsupported RFC conclusion was

provided as the hypothetical for the VE to allow the VE to determine if there

were any jobs that the Plaintiff could perform in the national economy.5 [T. at

53-53]. This error requires remand because the additional limitation of “short

instructions” or the limitation of “one to two step instructions” would eliminate

all of the jobs suggested by the VE. See Lawrence v. Saul, 941 F.3d 140,

143 (4th Cir. 2019) (distinguishing an RFC allowing for SRRTs from an RFC

limiting the claimant to “short, simple instructions”).

      The ALJ concluded that the Plaintiff could perform the jobs of “checker

I,” “mail clerk non-post office,” and “shipping and receiving weigher checker,”

all of which all have a GED reasoning level of 2 or 3. [T. at 25; T. at 54]. A


5 The ALJ asked the VE whether a person with the Plaintiff’s age, education, and work
experience, with the Plaintiff’s physical limitations, who can “comprehend and perform
simple, routine tasks and instructions” would have work available. [T. at 53-54].
                                         13
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 13 of 17
GED reasoning level of 2 requires the ability to “[a]pply commonsense

understanding to carry out detailed but uninvolved written or oral

instructions” and to “[d]eal with problems involving a few concrete variables

in or from standardized situations.” DOT, App. C, 1991 WL 688902

(emphasis added). A GED reasoning level of 3 requires the ability to “[a]pply

commonsense understanding to carry out instructions furnished in written

oral or diagrammatic form” and to “[d]eal with problems involving several

concrete variables in or from standardized situations.” Id. (emphasis added).

      The Fourth Circuit has found that there is an apparent conflict in a

limitation of “short, simple instructions” and a GED level 2 reasoning such

that the ALJ should address these limitations when making the

determination. See Thomas v. Berryhill, 916 F.3d 207, 314 (4th Cir. 2019).

Furthermore, there is clearly a conflict between being “moderately” limited in

the ability to understand and remember detailed instructions and the level 2

reasoning requiring the ability to carry out detailed instructions. See Bailey

v. Berryhill, No. 1:17-cv-00326-FDW, 2019 WL 1139498, at *4-5 (W.D.N.C.

Mar. 12, 2019) (finding that the “moderate limitation” in the ability to

“understand, remember and carry out detailed instructions” should have

been included in the ALJ’s hypotheticals to the VE to resolve the apparent

conflict between the two).

                                     14
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 14 of 17
      The ALJ found that there is no evidence that the Plaintiff could not

follow “one to two step instructions.” [T. at 18]. The Defendant argues that

this finding “is consistent with both the ALJ’s mental-RFC finding and the

ALJ’s evaluation of Dr. Salmony’s assessment.” [Doc. 15 at 13]. Even

assuming that it might be consistent, the ALJ has failed to explain how she

arrived upon such a conclusion. Moreover, the RFC does not limit Plaintiff to

one to two step instructions, it limits her to “simple routine tasks and

instructions.” That limitation is permissible under a GED level 2, but “simple

one-or two-step instructions” is a requirement for a GED level 1 rather than

a level 2. See DOT, App. C. 1991 WL 699702. The ALJ’s RFC conclusion

may be warranted, but the ALJ will need to explain why she rejected this part

of Dr. Salmony’s opinion to which the ALJ gave great weight. Furthermore,

the ALJ will need to support with evidence the Plaintiff’s ability to follow

detailed instructions. The Plaintiff’s inability to follow detailed instructions,

however, would eliminate the possibility of the GED level 2 or 3 jobs that

were suggested by the VE. See Henderson v. Colvin, 643 Fed. App’x 273,

277 (4th Cir. 2016) (“We note that there is an apparent conflict between an

RFC that limits Henderson to one-to-two step instructions and GED

Reasoning Code 2, which requires the ability to understand detailed

instructions.”). Therefore, the ALJ’s findings do not adequately explain how

                                       15
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 15 of 17
she determined that the Plaintiff could perform jobs that require the ability to

carry out detailed instructions.

      The ALJ’s narrative fails to reconcile the weight purportedly assigned

to Dr. Salmony’s medical opinion and the RFC. The record does not explain

the inconsistency between the ALJ’s determination that the Plaintiff is able

to understand and follow one to two step instructions, a GED level 1, and the

jobs indicated in the ALJ’s opinion which require a GED level of 2 or 3.

Accordingly, the matter is remanded. Because the Court finds that remand

is necessary on this issue, the Court need not address the Plaintiff’s other

assignment of error, namely, that the ALJ did not properly follow the required

process in evaluating the effect of the Plaintiff’s fibromyalgia and that the ALJ

did not give specific reasons for the weight awarded to the Plaintiff’s

testimony. As part of the overall reconsideration of the claim upon remand,

the ALJ should, if necessary, also take into consideration the additional

allegations raised by the Plaintiff.

VI.   CONCLUSION

      For the reasons stated, remand is required. On remand, the ALJ shall

properly weigh all medical opinions, conduct a function-by-function analysis

to determine the Plaintiff’s proper RFC looking at all evidence on the record,

include VE testimony that corresponds with the Plaintiff’s limitations to

                                       16
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 16 of 17
determine what jobs, if any, are available to the Plaintiff, and adequately

explain the decision in light of that evidence.

                                    ORDER

      IT IS, THEREFORE, ORDERED, that the Plaintiff’s Motion for

Summary Judgment [Doc. 10] is GRANTED, and that the Defendant’s

Motion for Summary Judgement [Doc. 14] is DENIED. Pursuant to the power

of this Court to enter judgment affirming, modifying or reversing the decision

of the Commissioner under Sentence Four of 42 U.S.C § 405(g), the decision

of the Commissioner is REVERSED and the case is hereby REMANDED for

further proceedings consistent with this decision.

      IT IS SO ORDERED.

                               Signed: September 17, 2020




                                        17
       Case 1:19-cv-00322-MR Document 17 Filed 09/17/20 Page 17 of 17
